DeBRULER, Justice,
dissenting.
Appellant was charged by way of a single count information with class B burglary. The information did not include a class C robbery charge. Before voir dire, the trial court instructed the prospective jurors that the State had charged appellant with class B burglary. Preliminary instructions #1 and #2 instructed the jury as to the offenses of class B burglary and class C burglary. Final instructions #1, #2, #5 instructed the jury as to the offenses of class B burglary, class C burglary, and theft. The trial court did not submit to the jury any preliminary or final instructions concerning robbery. The October 12, 1983, proceedings concerning the jury's verdict are set forth here:
WHEREUPON THE FOLLOWING PROCEEDINGS WERE TRANSCRIBED BY OFFICIAL COURT REPORTER, MA-RIANNA GAMBINL BY THE COURT:
In the absence of the Court Reporter, we're recording the proceedings. If you wish to make the record, you should speak loudly enough to get on the recording machine. Jury has signaled a verdict, ready for the jury?
BY MR. HARRIS:
Yes, Judge.
BY MR. DAVIS:
Yes, your Honor.
WHEREUPON THE JURY WAS RETURNED INTO THE COURTROOM AND THE FOLLOWING PROCEEDINGS WERE HELD IN THEIR PRESENCE. BY THE COURT:
Ladies and gentlemen of the jury, you have signaled a verdict, have you reached a verdict?
BY MRS. SCHMIDT:
Yes, your Honor, we have.
BY THE COURT:
Mrs. Schmidt, hand your verdict form to the bailiff.
State of Indiana vs. Esaow Randall. Verdict: We, the Jury, find the defendant, Esaw Randall, guilty of Robbery, Class C Felony.
Signed M.S. Schmidt, Foreman.
Defendant may be seated. Wish to poll the jury?
BY MR. HARRIS:
Yes, your Honor.
Q. Sir, is that your verdict:
A. Yes.
*175Sir? Q.
Yes. A.
Ma'am? Q.
Yes. A.
Sir? Q.
Yes. A.
Ma'am? Q.
Yes. A.
Ma'am? Q.
Yes. A.
Ma'am? Q.
Yes. A.
Sir, is that your verdict? Q.
Yes. A.
Sir? Is that your verdict? Q.
Yes. A.
Sir? Q.
Yes. A.
Ma'am? Q.
Yes. A.
Ma'am, is that your verdict? Q.
. Yes. A
BY THE COURT:
All answer in the affirmative. Anything to say to the jury before they are discharged?
BY MR. HARRIS:
No, your Honor.
BY MR. DAVIS:
No, your Honor.
BY THE COURT:
Do we have anyone not from Room 2? This concludes your service. If you will stay a few minutes in the jury room, I'll be back to give you your certificates of service and answer any questions you might have concerning your service. Please remain just for a few minutes. I'll be right back.
AT THIS POINT, THE JURY WAS DISCHARGED.
The record contains a written verdict form, finding appellant guilty of class B Burglary. The form is signed Janice Schmidt, Foreman.
VERDICT
We, the jury, find the defendant, ESAW RANDALL, JR., guilty of Burglary, a Class B felony.
1s/ Janice Schmidt FOREMAN
On October 27, 1983, at the sentencing hearing appellant's counsel mentioned that a jury found appellant guilty of class B burglary. Furthermore, the trial court sentenced him to twelve years on class B burglary as follows:
On conviction by the jury on the 12th of October for burglary, as a Class B felony, the defendant is now committed to the custody of the Department of Corree-tions ... for a period of twelve years.
Appellant argues that reversible error occurred when the jury returned a verdict of class C robbery, a charge not included in the information. The answer to the question, "what is the verdict" is dispositive of this issue. I.C. 35-37-2-2 refers to the information which is necessary for the jury to have "in giving their verdict," while I.C. 35-37-2-6 concerns inquiries to the deliberating jury as to whether they have "agreed on a verdict." 1.0. 35-37-2-7 provides as follows:
When the jury has agreed upon its verdict, the officer having the jurors in his charge shall conduct them into court. If all jurors appear, their verdict must be rendered in open court. If all do not appear, the court shall discharge the jury without prejudice. The prosecuting attorney and the parties are entitled, in all criminal cases, to have the jury polled.
R.Tr. P. 48 refers to jury verdicts as being that which is "announced". In traditional manner this jury was instructed to deliberate with a view to "reaching" a verdict through the ascertainment of truth. According to Black's Law Dictionary, verdict, is a word from the Latin meaning a saying of the truth. According to these reference es and writings, a verdict is a conception, arrived at by the jurors. It is a conception *176which must cover all the issues presented for the jury's determination and cannot be left defective in substance, and with which the judgment of the court must conform. West v. State (1950), 228 Ind. 431, 92 N.E.2d 852; Clark et al v. The State (1881), 77 Ind. 399.
A conception held by a person, like his intent or state of mind, is knowable by another through conduct, verbal or otherwise, A verdict is reached in the privacy of the jury room. It is complete in the jury room, but must be received by a judge, accepted by a judge, and a formal record made of it, before it can form the basis for a lawful conviction. Here the jury supplied two communications as to what its conception was, one in writing signed by the foreman and based upon the law applicable to the case, and a second which was verbally supplied by the affirmative declaration of each juror to the judge when polled, which is wholly contrary to the law applicable to the case.
In consideration of these two different communications received by the judge, both explicit, both showing strong indicia of reliability, no rational conclusion can be reached upon the question of which one truly reflects the conception reached by the jury in the jury room. One of the two communications clearly shows a verdict having been reached which is contrary to the law applicable to the case and could not support a judgment of conviction for burglary, a class B felony, the conviction from which this appeal has been taken.
The judgment should be reversed with instructions to conduct a new trial.